      ILENE J. LASHINSKY (AZ #3073)
1
      United States Trustee
2     District of Arizona
3     JENNIFER A. GIAIMO (NY #2520005)
4     Trial Attorney
      230 North First Ave., Suite 204
5     Phoenix, Arizona 85003-1706
6     Telephone: (602) 682-2600
      Facsimile: (602) 514-7270
7     Email: Jennifer.A.Giaimo@usdoj.gov
8
                        IN THE UNITED STATES BANKRUPTCY COURT
9
                                 FOR THE DISTRICT OF ARIZONA
10
11    In re:                                  )   Chapter 11
                                              )
12    EVEN STEVENS SANDWICHES,                )   Jointly Administered Under
13    LLC et al.,                             )   No. 2:19-bk-03236-DPC
                                              )
14    This filing applies to :                )
       X All debtors                          )   APPLICATION FOR ORDER
15
      __ Specified debtors                    )   APPROVING APPOINTMENT OF
16                                            )   EXAMINER
                                              )
17                                            )
18                                            )
                        Debtors.              )
19    _________________________________
20
21             The United States Trustee for the District of Arizona (“UST”) hereby applies
22
      to the Court pursuant to Fed. R. Bankr. P. 2007.1 for an Order Approving the
23
      Appointment of Lynton Kotzin as an examiner in the above captioned cases, and in
24
25    support thereof, states:

26             1.    On November 4, 2019, the Court entered an order approving the
27
      appointment of an examiner pursuant to the stipulation to appoint examiner filed
28




     Case 2:19-bk-03236-DPC       Doc 228 Filed 11/12/19 Entered 11/12/19 13:15:52      Desc
                                   Main Document    Page 1 of 4
      at Docket Entry #214. The Court’s order directed the United States Trustee to
1
2     select an examiner for appointment in this case. See Docket Entry #216.
3           2.     The scope of the examiner’s role is to:
4
                      a. Identify and estimate the value of the Debtors; assets;
5
6                     b. Identify and estimate the amount of the Debtors’ liabilities and

7                        claims against the Debtors’;
8
                      c. Investigate and determine the feasibility and economic
9
                         reasonableness of the plan;
10
11                    d. Investigate post-petition gross mismanagement of the Debtors;

12                    e. Investigate distributions taken from the Debtors during the last
13
                         four (4) years;
14
                      f. Investigate any assets or properties that the Debtors have
15
16                       concealed, transferred, conveyed, encumbered, or hypothecated,

17                       which may be avoidable under the avoidance provisions of the
18
                         United States Bankruptcy Code; and
19
                      g. Identify any claims or causes of action that the Debtors may
20
21                       have against any person or entity for harm caused to the
22
                         Debtors either pre- or post-petition.
23
            3.     The examiner shall file a report with the Court detailing his findings.
24
25          4.     The United States Trustee has selected Lynton Kotzin for appointment

26    as the examiner in this case.
27
28


                                             -2-
     Case 2:19-bk-03236-DPC     Doc 228 Filed 11/12/19 Entered 11/12/19 13:15:52        Desc
                                 Main Document    Page 2 of 4
            5.     The United States Trustee consulted with counsel for the Debtor and
1
2     counsel for the Unsecured Creditors Committee regarding this appointment.
3           6.     To the best of the Applicant's knowledge, Mr. Kotzin’s connections with
4
      the Debtor, creditors, any other parties in interest, their respective attorneys and
5
6     accountants, the United States Trustee, and persons employed in the Office of the

7     United States Trustee are limited to the connections set forth in Mr. Kotzin’s
8
      Verified Statement filed contemporaneously herewith.
9
            WHEREFORE, the United States Trustee requests that the Court enter an
10
11    Order Approving the Appointment of Lynton Kotzin as examiner in the above-

12    captioned case.
13
            A form of such Order is being uploaded contemporaneously herewith for the
14
      Court’s review and signature.
15
16          RESPECTFULLY SUBMITTED this 12th day of November, 2019.

17
18                                            ILENE J. LASHINSKY
                                              United States Trustee
19                                            District of Arizona
20
                                              /s/ JAG (NY #2520005)
21                                            __________________________________
                                              JENNIFER A. GIAIMO
22
                                              Trial Attorney
23
24
25
26
27
28


                                             -3-
     Case 2:19-bk-03236-DPC     Doc 228 Filed 11/12/19 Entered 11/12/19 13:15:52         Desc
                                 Main Document    Page 3 of 4
1
                                CERTIFICATE OF SERVICE
2
             This is to certify that on the 12th day of November, 2019, a copy of the
3     foregoing was served on the following counsel of record by electronically mailing the
4     same to the email addresses listed below:

5           M. PRESTON GARDNER
6           DAVIS MILES MCGUIRE GARDNER PLLC
            40 E. RIO SALADO PKWY, #425
7           TEMPE, AZ 85281
            Email: pgardner@davismiles.com
8
9           PERNELL W. MCGUIRE
            DAVIS MILES MCGUIRE GARDNER, PLLC
10          40 E RIO SALADO PARKWAY
11          STE 425
            TEMPE, AZ 85281
12          Email: pmcguire@davismiles.com
13
            BENJAMIN WILLIAM REEVES
14          SNELL & WILMER LLP
            ONE ARIZONA CENTER
15
            400 E VAN BUREN ST
16          PHOENIX, AZ 85004-2202
            Email: breeves@swlaw.com
17
18          EMILY GILDAR WAGNER
            SNELL & WILMER, LLP
19          400 E. VAN BUREN ST., STE 1900
            PHOENIX, AZ 85004-2202
20
            Email: ewagner@swlaw.com
21
22
      /s/ Jennifer A. Giaimo
23    __________________________________
      JENNIFER A. GIAIMO
24    Trial Attorney
25    230 North First Ave., Suite 204
      Phoenix, Arizona 85003-1706
26    Telephone: (602) 682-2600
      Facsimile: (602) 514-7270
27
      Email: Jennifer.A.Giaimo@usdoj.gov
28


                                             -4-
     Case 2:19-bk-03236-DPC     Doc 228 Filed 11/12/19 Entered 11/12/19 13:15:52       Desc
                                 Main Document    Page 4 of 4
